 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     RUBEN NEVAREZ,                                    Case No. 21cv1040 MMA (RBM)
11
                                        Petitioner,
12
     v.                                                ORDER DENYING IN FORMA
13
                                                       PAUPERIS APPLICATION;
     ROD GODWIN, Warden, et al.,
14
                                     Respondents.      [Doc. No. 2]
15
16                                                     DISMISSING ACTION WITHOUT
                                                       PREJUDICE
17
18
19
20
21
22
23         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
24   Habeas Corpus pursuant to 28 U.S.C. § 2254, along with a request to proceed in forma
25   pauperis. See Doc. Nos. 1-2. The certified statement of recent account activity
26   accompanying the request to proceed in forma pauperis reflects a $9.25 balance in
27   Petitioner’s inmate trust account. See Doc. No. 2 at 6-7. The filing fee associated with
28   this type of action is $5.00. See 28 U.S.C. § 1914(a).

                                                   1
                                                                                21cv1040 MMA (RBM)
 1         Because it appears Petitioner can pay the requisite filing fee, the Court DENIES
 2   Petitioner’s request to proceed in forma pauperis and DISMISSES this habeas action
 3   without prejudice. To have the case reopened, Petitioner must submit a copy of this
 4   Order along with either: (1) the $5.00 filing fee or (2) adequate proof of his inability to do
 5   so, on or before August 2, 2021.
 6         IT IS SO ORDERED.
 7   DATE: June 3, 2021                             ______________________________
 8                                                  HON. MICHAEL M. ANELLO
 9                                                  United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                21cv1040 MMA (RBM)
